Dismissed and Memorandum Opinion filed March 24, 2005








Dismissed and Memorandum Opinion filed March 24, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00741-CR
____________
 
ROBERT AGUILAR,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
268th District Court
 Fort Bend County, Texas
Trial Court Cause No. 39,535 
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to assault.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on August
2, 2004, to confinement for 200 days in the in the Fort Bend County jail.  Appellant filed a notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 24, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).